COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 FLAMES AT GALLERIA II, LLC,                                  No. 08-14-00202-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                         County Court at Law No. 2
                                               §
 BEE CAVE GALLERIA III, LP,                                  of Travis County, Texas
                                               §
                       Appellee.                            (TC # C-1-CV-14-003427)
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss the appeal because the parties have

settled the dispute between them. See TEX.R.APP.P. 42.1(a). We grant the motion and dismiss

the appeal. In accordance with the parties’ agreement, the cash bond posted by Flames at

Galleria II, LLC in connection with this appeal is ordered to be disbursed in full to Bee Cave

Galleria III, LP. The joint motion does not indicate that the parties have made any agreement

regarding the assessment of costs. Consequently, costs of the appeal are taxed against Appellant,

Flames at Galleria II, LLC. See TEX.R.APP.P. 42.1(d).


May 25, 2016
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.